As filed with the Securities and Exchange Commission on October 14, 2016 1933 Act Registration No. 333-203099 1940 Act Registration No. 811-08559 CIK No. 0001051629 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 4 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 129 Lincoln Life & AnnuityFlexible Premium Variable Life Account M (Exact Name of Registrant) Lincoln AssetEdge® VUL 2015 LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK (Exact Name of Depositor) 100 Madison Street, Suite 1860 Syracuse, NY 13202 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number, Including Area Code: (315) 428-8400 Robert O. Sheppard, Esquire Lincoln Life & Annuity Company of New York 100 Madison Street, Suite 1860 Syracuse, NY 13202 (Name and Address of Agent for Service) Copy to: John L. Reizian The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Approximate Date of Proposed Public Offering: Continuous Title of Securities being registered: Indefinite Number of Units of Interest in Variable Life Insurance Contracts. An indefinite amount of the securities being offered by the Registration Statement has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940. The Form 24F-2 for the Registrant for the fiscal year ended December 31, 2015 was filed March 24, 2016. It is proposed that this filing will become effective: /X/ immediately upon filing pursuant to paragraph (b) / / on May 1, 2016 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on April 1, 2010 pursuant to paragraph (a)(1) of Rule 485. / / This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. Such effective date shall be May 1, 2016. Supplement Dated October 14, 2016 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account M Lincoln AssetEdge® VUL 2015 Lincoln Momentum VULONE 2005 Lincoln AssetEdge® VUL Lincoln Momentum VULONE Lincoln VULONE 2014 Lincoln VULCV-IV Lincoln VULONE 2012 Lincoln VULCV-III Lincoln VULONE 2007 Lincoln VULCV-II/Flex Elite Series Lincoln VULONE 2005 Lincoln VULDB-IV Lincoln VULONE Lincoln VULDB-II Lincoln InReach VULONE 2014 Lincoln VULDB Elite Series Lincoln Momentum VULONE 2007 Lincoln Life Flexible Premium Variable Life Account R Lincoln SVULONE 2013 Lincoln Momentum SVULONE Lincoln SVULONE 2007 Lincoln SVUL-IV Lincoln PreservationEdge® SVUL Lincoln SVUL-III Lincoln SVULONE Lincoln SVUL-II Elite Series Lincoln Momentum SVULONE 2007 LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Flexible Premium Variable Life Account M Lincoln AssetEdge® VUL 2015 Lincoln Momentum VULONE Lincoln AssetEdge® VUL Lincoln VULCV-IV Lincoln VULONE 2010 Lincoln VULCV-III Lincoln VULONE 2007 Lincoln VULCV-II/Flex Elite Series Lincoln VULONE 2005 Lincoln VULDB-IV Lincoln VULONE Lincoln VULDB-II Lincoln Momentum VULONE 2005 Lincoln VULDB Elite Series LLANY Separate Account R for Flexible Premium Variable Life Insurance Lincoln SVULONE 2007 Lincoln SVUL-III Lincoln SVULONE Lincoln SVUL-II Lincoln PreservationEdge® SVUL Lincoln SVUL-IV This Supplement outlines changes to the investment options under your policy. All other provisions outlined in your prospectus, as supplemented, remain unchanged. This Supplement is for informational purposes and requires no action on your part. The Lincoln Variable Insurance Products Trust (“LVIP”) has notified us that the LVIP Board of Trustees has approved the reorganization of two LVIP funds, effective as of the close of business December 9, 2016. The reorganizations were approved at a shareholder’s meeting on September 7, 2016. The LVIP BlackRock Emerging Markets Managed Volatility Fund (an “Acquired Fund”) will be reorganized into the LVIP SSGA International Managed Volatility Fund (an “Acquiring Fund”). As a result of this reorganization, the LVIP SSGA International Managed Volatility Fund will be added as an investment option effective December 9, 2016 to Policies issued on or before May 9, 2016. The investment objective of the fund is to seek capital appreciation, and the fund operates as a Fund of Funds.For complete details related to the LVIP SSGA International Managed Volatility Fund, including risks, investment policies and strategies, please refer to the LVIP SSGA International Managed Volatility Fund’s prospectus. The LVIP BlackRock U.S. Opportunities Managed Volatility Fund (an “Acquired Fund”) will be reorganized into the LVIP Blended Mid Cap Managed Volatility Fund (an “Acquiring Fund”).These two funds have similar investment objectives and investment strategies. At the time of these reorganizations, Owners of units of each Acquired Fund Sub-Account will automatically receive a proportionate number of units of its corresponding Acquiring Fund Sub-Account, based on the unit value of each fund at the time of the reorganization. Following the reorganizations, each Acquired Fund will no longer be available as an investment option under your Policy. Beginning December 12, 2016, any future allocations of Premium Payments, Policy value and/or any Optional Sub-Account Allocation Program in effect that you previously designated to an Acquired Fund Sub-Account will be allocated to the corresponding Acquiring Fund Sub-Account. This investment will become your allocation instruction until you tell us otherwise. All other transactions requested for an Acquired Fund will be rejected and treated as not in good order. Additionally, LVIP has notified us that the LVIP VIP Mid Cap Managed Volatility Portfolio (Standard Class) will be liquated on or about December 9, 2016 (subject to shareholder approval), and as a result, will no longer be available as an investment option under your Policy. Ifthe liquidation is approved, we recommend you transfer all money out of the LVIP VIP Mid Cap Managed Volatility Portfolio Sub-Account and into another Sub-Account within your Policy prior to the close of business on December 8, 2016. If you do not make this transfer prior to the liquidation, your money will be automatically transferred to the LVIP Government Money Market Fund Sub-Account. Once this transfer occurs, any future allocations of Premium Payments, Policy value and/or any Optional Sub-Account Allocation Program in effect that you previously designated to the LVIP VIP Mid Cap Managed Volatility Portfolio Sub-Account will be allocated to the LVIP Government Money Market Portfolio Sub-Account. This investment will become your allocation instruction until you tell us otherwise. All other transactions requested for an Acquired Fund will be rejected and treated as not in good order. Please retain this Supplement for future reference. Part A The prospectus for Lincoln AssetEdge VUL 2015 and Lincoln Assetedge Exec VUL 2015 is incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-203099) filed on April 7, 2016 and to the definitive 497 Filing filed on April 29, 2016. Part B The Statement of Additional Information, including the financial statements of Lincoln Life & Annuity Company of New York and the financial statements of Lincoln Life & Annuity Flexible Premium Variable Life Account M, is incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-203099 filed on April 7, 2016 and to the definitive 497 Filing filed on April 29, 2016. PART C - OTHER INFORMATION Item 26. EXHIBITS (a) Resolution of the Board of Directors of Lincoln Life & Annuity Company of New York and related documents authorizing establishment of the Account.(1) (b) N/A (c) Principal Underwriting Agreement between Lincoln Life & Annuity Company of New York and Lincoln Financial Distributors, Inc.(2) (d) Policy Form LN683 NY (11) Change of Insured Rider—Policy Form LR496 NY(3) Overloan Protection Rider—Policy Form LR540(4) Overloan Protection Rider—Policy Form 616(13) Waiver of Monthly Deduction Rider—Policy Form LR436 LNY, LR437 LNY(5) Exec Enhanced Surrender Value Rider—Policy Form LR547 NY (11) Accelerated Death Benefits Rider for Chronic Illness and Terminal Illness (Lincoln LifeEnhance® Accelerated Benefits Rider) — Policy Form LR631 (12) (e) Application—Policy Form LFF06321-18_7-10 (11) Addendum to Application—Policy Form LFF06322-18_7-10 (11) (f) Articles of Incorporation of Lincoln Life & Annuity Company of New York.(7) Bylaws of Lincoln Life & Annuity Company of New York.(7) (g) Form of Reinsurance Contracts(4) (h) Fund Participation Agreements, and amendments thereto, between Lincoln Life & Annuity Company of New York and: AIM Variable Insurance Funds (Invesco Variable Insurance Funds) (10) AllianceBernstein Variable Products Series Fund, Inc. (15) American Century Variable Portfolios, Inc. (6) American Funds Insurance Series (15) BlackRock Variable Series Funds, Inc. (6) Delaware VIP Trust (15) Deutsche Variable Series II (15) Fidelity Variable Insurance Products (15) Franklin Templeton Variable Insurance Products Trust (15) JPMorgan Insurance Trust (14) Legg Mason Partners Variable Equity Trust (15) Lincoln Variable Insurance Products Trust (14) MFS Variable Insurance Trust (15) PIMCO Variable Insurance Trust (15) (i) Accounting and Financial Administrative Services Agreement dated October 1, 2007 among Mellon Bank, N.A., The Lincoln National Life Insurance Company and Lincoln Life & Annuity Company of New York(8). Amended and Restated Service Agreement by and between Lincoln Life & Annuity Company of New York and The Lincoln National Life Insurance Company, effective January 1, 2004.(9) (j) Not applicable. (k) Opinion and Consent of John L. Reizian, Esquire (Filed Herewith) (l) Not Applicable. (m) Not Applicable. (n) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm (o) Not applicable. (p) Not applicable. (q) Compliance Procedures (16) Incorporated by reference to Registration Statement on Form N-8B-2 (File No. 811-08651) filed on February 11, 1998. Incorporated by reference to Post-Effective Amendment No. 1 on Form N-4 (File No. 333-145531) filed on November 16, 2007. Incorporated by reference to Post-Effective Amendment No. 7 on Form S-6 (File No. 333-42507) filed on April 20, 2001. Incorporated by reference to Registration Statement on Form N-6 (File No. 333-148917) filed on January 29, 2008 Incorporated by reference to Registration Statement on Form S-6 (File No. 333-42507) filed on December 17, 1997. Incorporated by reference to Post-Effective Amendment No. 14 on Form N-6 (File No. 333-155333) filed on April 1, 2011. Incorporated by reference to Post-Effective Amendment No. 17 on Form N-6 to Registration Statement on Form S-6 (File No. 033-77496) filed on April 2, 2007. Incorporated herein by reference to the Registration Statement on Form N-4 (File No. 333-147673) filed on November 28, 2007. Incorporated by reference to Post-Effective Amendment No. 3 on Form N-6 (File No. 333-84684) filed on April 7, 2004. Incorporated by reference to Post-Effective Amendment No. 17 on Form N-6 (File No. 333-155333) filed on April 2, 2013. Incorporated by reference to Registration Statement on Form N-6 (File No. 333-203099) filed on March 30, 2015. Incorporated by reference to Post-Effective Amendment No. 1 on Form N-6 (File No. 333-203099) filed on August 12, 2015. Incorporated by reference to Registration Statement on Form N-6 (File No. 333-207968) filed on November 12, 2015. Incorporated by reference to Post-Effective Amendment No. 20 on Form N-6 (File No. 333-155333) filed on April 1, 2016. Incorporated by reference to Post-Effective Amendment No. 19 on Form N-6 (File No. 333-155333) filed on April 1, 2015. Incorporated by reference to Post-Effective Amendment No. 24 on Form N-6 (File No. 333-146507) filed on April 1, 2016. Item 27. Directors and Officers of the Depositor Name Positions and Offices with Depositor Dennis R. Glass** President and Director Ellen G. Cooper** Executive Vice President, Chief Investment Officer and Director Randal J. Freitag** Executive Vice President, Chief Financial Officer and Director George W. Henderson, III Granville Capital 300 North Greene Street Greensboro, NC 27401 Director Mark E. Konen** Executive Vice President and Director M. Leanne Lachman 870 United Nations Plaza, #19-E New York, NY 10017 Director Louis G. Marcoccia Senior Vice President Syracuse University Crouse-Hinds Hall, Suite 620 900 South Crouse Avenue Syracuse, NY 13244 Director Patrick S. Pittard 20 Cates Ridge Atlanta, GA 30327 Director Robert O. Sheppard* Assistant Vice President, Secretary and General Counsel * Principal business address is 100 Madison Street, Suite 1860, Syracuse, NY 13202 ** Principal business address is 150 Radnor Chester Road, Radnor, PA 19087 *** Principal business address is 100 North Greene Street, Greensboro, NC 27401 Item 28. Persons Controlled by or Under Common Control with the Depositor or the Registrant Organizational Chart of the Lincoln National Corporation Insurance Company Holding Company System (Incorporated by reference to Post-Effective Amendment No. 15 on Form N-4 (File No. 333-170897) filed on June 30, 2016). Item 29. Indemnification (a) Brief description of indemnification provisions: In general, Article VII of the By-Laws of Lincoln Life & Annuity Company of New York provides that Lincoln New York will indemnify certain persons against expenses, judgments and certain other specified costs incurred by any such person if he/she is made a party or is threatened to be made a party to a suit or proceeding because he/she was a director, officer, or employee of Lincoln New York, as long as he/she acted in good faith and in a manner he/she reasonably believed to be in the best interests of, or act opposed to the best interests of, Lincoln New York. Certain additional conditions apply to indemnification in criminal proceedings. In particular, separate conditions govern indemnification of directors, officers, and employees of Lincoln Life in connection with suits by, or in the right of, Lincoln New York. Please refer to Article VII of the By-Laws of Lincoln New York (Exhibit No. 6(b) hereto) for the full text of the indemnification provisions. Indemnification is permitted by, and is subject to the requirements of, New York law. (b) Undertaking pursuant to Rule 484 of Regulation C under the Securities Act of 1933: Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the provisions described in Item 28(a) above or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer, or controlling person of the Registrant in the successful defense of any such action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 30. Principal Underwriter (a) Lincoln Financial Distributors, Inc. currently serves as Principal Underwriter for; Lincoln Life & Annuity Variable Annuity Account H; Lincoln Life & Annuity Flexible Premium Variable Life Account JA-B; Lincoln National Variable Annuity Account L; Lincoln Life & Annuity Variable Annuity Account L; Lincoln Life & Annuity Flexible Premium Variable Life Account M; Lincoln New York Account N for Variable Annuities; LLANY Separate Account R for Flexible Premium Variable Life Insurance; LLANY Separate Account S for Flexible Premium Variable Life Insurance; and Lincoln Life & Annuity Flexible Premium Variable Life Account Y. (b) Officers and Directors of Lincoln Financial Distributors, Inc.: Name Positions and Offices with Underwriter Wilford H. Fuller* President, Chief Executive Officer and Director Jeffrey D. Coutts* Senior Vice President and Treasurer Patrick J. Caulfield** Vice President, Chief Compliance Officer and Senior Counsel Andrew J. Bucklee* Senior Vice President and Director Thomas O’Neill* Senior Vice President and Chief Operating Officer Carl R. Pawsat*** Interim Financial and Operation Principal Nancy A. Smith* Secretary John C. Kennedy* Senior Vice President and Director Christopher P. Potochar* Senior Vice President and Director * Principal business address is 150 N. Radnor Chester Road, Radnor, PA 19087 ** Principal business address is 350 Church Street, Hartford, CT 06103 *** Principal business address is 100 North Greene Street, Greensboro, NC 27401 (c) N/A Item 31. Location of Accounts and Records Books of Account and corporate records are maintained by Lincoln Life & Annuity Company of New York, 100 Madison Street, Suite 1860, Syracuse, New York 13202. All other accounts, books, and documents, except accounting records, required to be maintained by the 1940 Act and the Rules promulgated thereunder are maintained by The Lincoln National Life Insurance Company, 1300 S. Clinton Street, Fort Wayne, Indiana 46802 and One Granite Place, Concord, New Hampshire 03301. The accounting records are maintained by Bank of New York Mellon, N.A., One Mellon Bank Center, 500 Grant Street, Pittsburgh, Pennsylvania 15258. Item 32. Management Services Not Applicable. Item 33. Fee Representation Lincoln Life represents that the fees and charges deducted under the policies, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by Lincoln Life. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant, Lincoln Life & Annuity Flexible Premium Variable Life Account M, has duly caused this Post-Effective Amendment No. 4 to the Initial Registration Statement on Form N-6 (File No.:333-203099; 811-08559; CIK: 0001051629) to be signed on its behalf by the undersigned duly authorized, in the City of Hartford and State of Connecticut, on the 14th day of October, 2016. Lincoln Life & Annuity Flexible Premium Variable Life Account M (Registrant) /s/ Joshua R. Durand By: Joshua R. Durand Assistant Vice President Lincoln Life & Annuity Company of New York Lincoln Life & Annuity Company of New York (Depositor) /s/ Joshua R. Durand By: Joshua R. Durand Assistant Vice President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No.: 4 to the Initial Registration Statement (File No.:333-203099; 811-08559; CIK: 0001051629) has been signed below on October 14, 2016, by the following persons, as officers and directors of the Depositor, in the capacities indicated: SignatureTitle /s/ Dennis R. Glass * President Dennis R. Glass /s/ Ellen G. Cooper * Executive Vice President, Chief Investment Ellen G. CooperOfficer and Director /s/ Randal J. Freitag * Executive Vice President, Chief Financial Randal J. FreitagOfficer and Director /s/ George W. Henderson, III * Director George W. Henderson, III /s/ Mark E. Konen * Executive Vice President and Director Mark E. Konen /s/ M. Leanne Lachman * Director M. Leanne Lachman /s/ Louis G. Marcoccia * Director Louis G. Marcoccia /s/ Patrick S. Pittard * Director Patrick S. Pittard /s/ John L. Reizian *By: John L. Reizian Attorney-in-Fact, pursuant to a Power- of-Attorney filed with this Registration Statement
